Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9th November 2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
---------- ---------- ----------
CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 



Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 

The limitations of claim 1 recites “a base station controller configured to communicate… / a user aware (UA) unit configured to gather information…” uses the phrase “means for” or “step for” or a generic placeholder coupled with functional language, but it is modified by some structure, material, or acts recited in the claim. It is unclear whether the recited structure, material, or acts are sufficient for performing the claimed function because modules are lack corresponding structure for performing the claimed function in the discloser.
If applicant wishes to have the claim limitation treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that the phrase “means for” or “step for” or the generic placeholder is clearly not modified by sufficient structure, material, or acts for performing the claimed function, or may present a sufficient showing that the claim limitation is written as a function to be performed and not recite sufficient structure, material, or acts for performing the claimed function.
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
---------- ---------- ----------
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “a base station controller” and “a user aware (UA) unit” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification recites “the term User Aware Unit can refer to a discrete hardware component or a system (e.g., a base station controller), software, logic or programming—code in any language and at any level, e.g., a high-level language, assembly language, or machine language; and/or combinations of such hardware and software (logic or programming), including firmware…” such that the “unit” and the “controller” may be software only which 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, 
---------- ---------- ----------
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,834,729 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because both the current application and the patent involve features of a user aware distributed antenna system comprising: a base station configured to communicate with remote radio units over a spectrum in a frequency domain; a plurality of remote radio units connected to the base station, wherein each remote radio unit is configured to communicate with the base station over a respective dedicated part of the spectrum; a plurality of antennas connected to the plurality of remote radio units, each configured to transmit and receive radio frequency (RF) signals from one or more user devices; a user aware (UA) Unit operative to gather information about the reception in each antenna in order to identify the one or more user devices that the respective antenna is .
---------- ---------- ----------
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 5 are rejected under 35 U.S.C. 103 as being unpatentable over Rajagopal et al (US 2019/0289497 A1) in view of Petite (US 8,964,708 B2).
Claim 1. Rajagopal shows a user aware base station system configured for use with distributed antennas ([0014]: both the BBU and RU can act as eNB or small cell access point that provides wireless connectivity to UEs in licensed (4G and 5G bands), unlicensed (e.g. 5 GHz UNII band), and shared spectrum (e.g. CBRS band)), the base station system comprising:  	a base station controller (fig. 7) configured to communicate with  	(i) a plurality of remote radio units configured to radiate over a spectrum in a frequency domain ([0082]: in order for the RRU 105 to operate and access the unlicensed/shared spectrum, various embodiments of modules can be incorporated in the CRAN and configured for functions such as carrier-selection, Listen-Before-Talk (LBT), dynamic frequency selection (DFS)…; antenna rankings; [0163]: antenna sub-sets), and  	(ii) a plurality of antennas connected to the plurality of remote radio units (fig. 1: antenna in RUs), wherein the base station controller is configured to control each remote radio unit to radiate over a portion of the spectrum (fig. 7: FFT (Ant) channel estimations; [0171]-[0172]: the CRAN system is configured to enable and disable certain antennas in the RU 105 radio by setting an antenna ID field… the antenna ID field can be used to enable/disable antennas on the RU 105 radio), and each antenna is configured to transmit and receive RF signals from one or more user devices (fig. 7: K users); and 	an Open Radio Access Network (O-RAN) fronthaul connecting the base station and the plurality of remote radio units ([0026]: ORAN).Rajagopal does not very expressly describe: 	a user aware (UA) unit configured to gather information about the reception in each antenna in order to identify the one or more user devices that the respective antenna is operative to communicate with.Petite shows feature of: 	a user aware (UA) unit configured to gather information about reception in each antenna in order to identify one or more user devices that the respective antenna is operative to communicate with (fig. 2 and col. 5 lines 43-58: the server 260 collects, formats, and stores client specific data from each of the integrated transceivers 212, 214, 216, 222, and 224 for later retrieval or access from the workstation 250 or the laptop 240… the database 270 and the server 260 may act solely as a data collection and reporting device with the client workstation 250 generating control signals for the system).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the user aware feature as taught by Petite in the base station system of Rajagopal to facilitate monitoring and controlling remote devices by transmitting data between remote systems and a gateway interface.
Claim 2. Rajagopal shows the base station system of claim 1, wherein the UA unit is disposed within the base station (fig. 3 and [0123]: a functional split option 7-2b for the LTE downlink at the base-station for a CRAN system).
Claim 3. Rajagopal, modified by Petite, shows the base station system of claim 2, wherein the UA unit is disposed within the base station controller (Rajagopal, fig. 7 and [0184]: channel estimator takes an achievable sum rate versus a signal-to-noise (SNR) downlink cellular system with M=36 antennas at a base station BS and K=12 single antenna Ms in an uncorrelated scenario).
Claim 4. Rajagopal shows the base station system of claim 1, wherein the base station controller is configured to control each remote radio unit to radiate over a respective portion of the spectrum ([0082] and [0173]: dynamic frequency selection (DFS)… the antenna ID field can also be used in the management plane between the RU 105 and the BBU 103 since it is not expected to change every Orthogonal Frequency Division Multiplexing (OFDM) symbol, but changes at a larger timescale).
Claim 5. Rajagopal shows the base station of claim 4, wherein the respective portion of the spectrum is shared by two or more remote radio units ([0082]: shared spectrum).
---------- ---------- ----------
6 is rejected under 35 U.S.C. 103 as being unpatentable over Rajagopal et al (US 2019/0289497 A1) in view of Petite (US 8,964,708 B2), applied to claim 4, and in further view of Mueck et al (US 2017/0188314 A1).
Claim 6. Rajagopal, modified by Petite, shows the base station of claim 4; Rajagopal, modified by Petite, does not very expressly describe wherein the base station controller is configured to control each remote radio unit to radiate over a respective portion of the spectrum dedicated to the remote radio unit.Mueck teaches feature of controlling each remote radio unit to radiate over a respective portion of spectrum dedicated to a remote radio unit ([0060]: licensed dedicated spectrum).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature as taught by Mueck in the base station controller of Rajagopal, modified by Petite, to employ effective transmit power control measures to reduce interference.
---------- ---------- ----------
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xavier Szewai Wong whose telephone number is 571.270.1780. The examiner can normally be reached on 11:30 am - 8:30 pm Mon to Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571.270.1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 
/XAVIER S WONG/Primary Examiner, Art Unit 2415                                                                                                                                                                                                        22nd March 2022